Citation Nr: 0804752	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  04-33 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for anxiety reaction, 
psychophysiologic gastro-intestinal reaction.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of injury 
to the eyes with conjunctivitis, bilateral.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for encephalopathy, 
manifested by Meniere's syndrome, with convulsive disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim for residuals of a craniotomy, right frontal, 
with impaired hearing.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1954 to July 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the above claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Turning first to the veteran's applications to reopen claims 
for service connection for anxiety reaction, 
psychophysiologic gastro-intestinal reaction, residuals of 
injury to the eyes with conjunctivitis, bilateral, 
encephalopathy, manifested by Meniere's syndrome, with 
convulsive disorder, and residuals of craniotomy, right 
frontal, with impaired hearing, the Board's review of the 
record reveals that these claims were all previously finally 
denied in a Board decision dated in December 1968.  While the 
Board's decision did not specifically identify the asserted 
disabilities of Meniere's syndrome, with convulsive disorder, 
and residuals of craniotomy, right frontal, with impaired 
hearing on the title page of the decision, it is clear from a 
review of the Board's decision that these asserted 
disabilities were addressed in the Board's decision both 
specifically and under the general category of neurologic 
disease.  Consequently, the Board concludes, as did the RO, 
that all of these claims should be addressed on a new and 
material basis under 38 C.F.R. § 3.156(a) (2007).  

However, the Board's review of relevant communications from 
the RO to the veteran in January 2003 and September 2004, 
reflects that he has only be generally advised of the 
evidence necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  This should be accomplished on 
remand.

In addition, with respect to the claim for service connection 
for hypertension, while the veteran's blood pressure at the 
time of service separation was 120/78, and 130/70 at the time 
of his initial post-service VA medical examination in October 
1958, since the veteran currently has hypertension, initial 
diagnoses in the 1990's (November 1994) reflect a medical 
history of hypertension for many years, and there is an 
elevated blood pressure reading of 135/95 during service in 
July 1955, the Board concludes that the veteran should be 
afforded an appropriate VA examination to determine whether 
it is at least as likely as not that his hypertension is 
related to service.  38 C.F.R. § 3.159(c)(4), 3.307, 3.309 
(2007).

Finally, the veteran's wife has indicated that the veteran 
receives treatment at the Dothan VA treatment facility.  
These records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran of the specific 
information and evidence not of record 
(1) that is necessary to reopen his 
claims for service connection for 
anxiety reaction, psychophysiologic 
gastro-intestinal reaction; residuals 
of injury to the eyes with 
conjunctivitis, bilateral; 
encephalopathy, manifested by Meniere's 
syndrome, with convulsive disorder; and 
residuals of craniotomy, right frontal, 
with impaired hearing; (2) that VA will 
seek to obtain; and (3) that he is 
expected to provide.  The veteran 
should also be advised to provide any 
evidence in his possession that 
pertains to the claims.  
This notice should include an 
explanation of the basis for the 
previous denial in December 1968 and 
what the evidence must show in order to 
reopen this veteran's particular 
claims.  A copy of the notification 
should be placed in the claims folder.

2.  Make arrangements to obtain the 
veteran's treatment records from the 
Dothan VA treatment facility.

3.  Thereafter, the veteran should be 
afforded a VA cardiovascular 
examination.  The veteran's claims file 
should be made available to the 
examiner for review in connection with 
the examination.  All indicated studies 
should be conducted, and all findings 
reported in detail.  

Following examination, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
(probability of 50 percent or greater) 
that the veteran's hypertension had its 
onset during service or is related to 
any in-service disease or injury.  In 
providing this opinion, the examiner 
should specifically review the service 
medical records, including the reading 
of 135/95 during service in July 1955.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

4.  Finally, readjudicate the claims on 
appeal.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


